DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: First Embodiment shown in Figures 1-13 and claims 1-17
Group II: Second Embodiment shown in Figures 14-19 and claims 18-37
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a rotating plant cultivating system with a water supply providing water to a plurality of plant receptacles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Han (KR 20-0384330 Y1), provided on IDS. 
Prior art reference Han teaches these limitations common between the species of claims 1 and 18, a plant cultivation system (figs. 1, 2, 4 and 6), comprising: at least one plant support staircase (figs. 1 and 2); each plant support staircase comprising a plurality of distinct individual plant receptacles (400) including a zenith plant receptacle and a nadir plant receptacle (figs. 1 and 2); each plant receptacle (400) comprising a water basin adapted to contain water (fig. 6); the plant receptacles arranged descendingly from the zenith plant receptacle to the nadir plant receptacle (figs. 1 and 2); wherein the plant receptacles are configured so that water supplied to a zenith basin cascades down the plant support staircase through descendingly adjacent basins toward a nadir basin (figs. 2, 4 and 6). 
However, claim 1 comprises the technical feature of an enclosure with an access port opening, movable closure, and light source that contains the plant support staircase. The first embodiment, as a whole of Group I, comprises the technical feature of the receptacles being arranged in a stepped formation with drains at the bottom of each basin to subsequently flow the water down the stepped formation through the drain. 
This differs from claim 18 which comprises the technical feature of the receptacles being horizontally stepped so each receptacle is vertically unobstructed by the adjacent receptacle. The second embodiment, as a whole of Group II, comprises the technical feature of the receptacles being arranged in a smooth sloped formation with a drain only in the nadir basin. With no drains in the bottoms of the other basins, the water travels down the receptacles by overflowing each basin and flowing down to the next one. 
There is no relationship between the technical features of the different groups as claimed, therefore there is no inventive common technical feature shared across Groups I and II to form a single general inventive concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/             Supervisory Patent Examiner, Art Unit 3642